On October 9, 2009, this court suspended the respondent, William J. Hunsaker, from the practice of law in Kansas for a period of 90 days. See In re Hunsaker, 289 Kan. 828, 217 P.3d 962 (2009). Before reinstatement, the respondent was required to pay the costs of the disciplinary action.
On July 18, 2013, the respondent filed a petition with this court for reinstatement to the practice of law in Kansas. The Disciplinary Administrator affirmed that the respondent paid the costs of the disciplinary action.
The court, after carefully considering die record, grants the respondent’s petition for reinstatement.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in Kansas conditioned upon his compliance with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. When the respondent has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter respondent’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order of reinstatement of William J. Hunsaker shall be published in the official Kansas Reports, and the costs of the reinstatement proceedings are assessed to the respondent.